             Case 1:19-cv-10023-KPF Document 91 Filed 06/10/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

                                    Plaintiffs,

                            - against -                               Case No: 19-cv-10023-KPF

MUFG UNION BANK, N.A. and GLAS AMERICAS
LLC,

                                    Defendants.


                NOTICE OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

            PLEASE TAKE NOTICE that, upon the declaration of James R. Bliss dated June

    10, 2020 and the exhibits thereto, the declaration of Allan R. Brewer-Carías dated June 9,

    2020 and the exhibits thereto, the declaration of David C. Hinman dated June 9, 2020 and

    the exhibits thereto, Plaintiffs’ annexed statement of material facts pursuant to Local Civil

    Rule 56.1, Plaintiffs’ accompanying memorandum of law, and all of the pleadings and

    proceedings herein, Plaintiffs will move this Court before the Honorable Katherine Polk

    Failla at 40 Foley Square, New York, New York on August 12, 2020 at 2:00 p.m. (EST) for

    an order pursuant to Federal Rule of Civil Procedure 56 (i) granting summary judgment in

    Plaintiffs’ favor and against Defendants on all claims, counterclaims, and defenses, (ii)

    declaring that the 2020 Notes,1 the Indenture, and the Pledge are invalid, illegal, null and

    void ab initio, and thus unenforceable, and (iii) enjoining Defendants, any owners or holders

    of the 2020 Notes or beneficial interests therein, and any other parties claiming an interest in

    the 2020 Notes or a security interest in the purportedly pledged CITGO Shares, from

1
    Capitalized terms have the same meanings as in Plaintiffs’ accompanying memorandum of law.
        Case 1:19-cv-10023-KPF Document 91 Filed 06/10/20 Page 2 of 3



attempting to enforce the 2020 Notes, the Indenture, or the Pledge or from otherwise

attempting to exercise any rights, remedies, or privileges purportedly arising from a default or

Event of Default under the Indenture or the Pledge.

       PLEASE TAKE FURTHER NOTICE that any opposition to this motion shall be

filed and served on or before June 29, 2020 and that Plaintiffs’ reply shall be filed and

served on or before July 15, 2020.


                          [remainder of page left intentionally blank]




                                               2
        Case 1:19-cv-10023-KPF Document 91 Filed 06/10/20 Page 3 of 3



Dated: June 10, 2020               Respectfully submitted,


                                   /s/ Kurt W. Hansson
                                   Kurt W. Hansson
                                   James R. Bliss
                                   James B. Worthington

                                   PAUL HASTINGS LLP
                                   200 Park Avenue
                                   New York, New York 10166
                                   Telephone: (212) 318-6000
                                   Facsimile: (212) 319-4090
                                   kurthansson@paulhastings.com
                                   jamesbliss@paulhastings.com
                                   jamesworthington@paulhastings.com

                                   Attorneys for Plaintiffs and Counterclaim
                                   Defendants Petróleos de Venezuela, S.A. and
                                   PDVSA Petróleo, S.A.

                                   /s/ Jeffrey B. Korn
                                   Jeffrey B. Korn
                                   Michael Gottlieb
                                   Nicholas Reddick
                                   WILLKIE FARR & GALLAGHER LLP
                                   787 Seventh Avenue
                                   New York, NY 10019
                                   Telephone: (212) 728-8000
                                   Facsimile: (212) 728-8111
                                   jkorn@willkie.com

                                   1875 K Street NW
                                   Washington, DC 20006-1238
                                   Telephone: (202) 303-1442
                                   Facsimile: (202) 303 2442
                                   mgottlieb@willkie.com
                                   nreddick@willkie.com

                                   Attorneys for Plaintiff and Counterclaim Defendant
                                   PDV Holding, Inc.




                                      3
